Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/7/2022 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because figures 1-3, 11, 12, 13, 15 and 18 contain markings that are unclear and unable to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figures contain illegible markings or reference figures. Specifically figures 1-3, 11, 12, 13, 15 and 18 contain markings that are unclear and unable to read. It appears as if the portions of the drawings were not translated. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Examiner suggest translating the illegible markings (refence figures) or removing them from the drawings, since the markings do not appear to be refenced in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification fails to adequately describe “removably held” and “removably hold”. Examiner is only able to find two citations of: “removably attached” and “removably engaged” with the specification. It is unclear as to how an article can be removably held.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 2, It is unclear what is meant by the claim limitations “removably held” and “removably hold”. Examiner cannot determine the meets and bounds of the claim limitation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 as interpreted by Examiner is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H 08271006 A
Note: Claim 1 is being treated as a product by process claims. The limitations: “forming…” and “protruding…” are not given patentable weight. See In re Thorpe
‘006 teaches:
 a case (27) having an air inlet (29) on a bottom surface of the case and an air outlet (28) on a side surface of the case:
an adapter plate (12) having a rectangular opening (not shown, see refence # 17) and forming at least part of the side surface of the case; a duct-connecting adapter (10, 17) protruding from the adapter plate outward the case; and
an air-sending part (not shown) for directing air from the air inlet to the air outlet, wherein 
the duct-connecting adapter (10,17) is separated from the adapter plate (12), the duct-connecting adapter includes
 a sealing section (not labeled Figure 2) that contacts with a peripheral section (not labeled figure 2) of the rectangular opening,
 the sealing section being located in the case, and
 a locking section (not labeled Figure 12) that contacts with the peripheral section, the locking section being located outside of the case, and
 the peripheral section is removably held by the sealing section and the locking section. 
2. The ceiling-inserted fan according to claim 1, wherein the locking section is provided for each of two opposed sides of the peripheral section of the rectangular opening, and the locking section and the sealing section removably hold the two opposed sides of the peripheral section. See figure 12
3. The ceiling-inserted fan according to claim 1, wherein the locking section is provided for each of the two opposed sides of the peripheral section of the rectangular opening, and a height of the locking section from the duct-connecting adapter provided for a first side of the peripheral section is higher than another height of the locking section from the duct-connecting adapter provided for a second side of the peripheral section. See figure 12
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘006 as applied to claim 1 above, and further in view of JP H09137987 A.
Note: Claim 4 is being treated as a product by process claims. The limitations: “forming…”  and “formed...” is not given patentable weight. See In re Thorpe

In regards to claim 4, 006 teaches: wherein the adapter plate includes a first engaging section (35) (figure 11) on the peripheral section of the rectangular opening to unidirectionally position the duct-connecting adapter to the rectangular opening
‘006 fails to teach:
the duct-connecting adapter includes a rotating shaft having an acute angle to a side forming the rectangular opening in an inside space, a shutter that opens and closes an air path formed in the inside space by a rotation of the rotating shaft and a first engaged section engaged with the first engaging section to be unidirectionally positioned to the rectangular opening. 
Note: ‘006 does show a shutter see Figure 12.
‘987 teaches: a shaft (27) and a shutter 25 in a duct connecting adapter (14), see figure 6.
In regards to this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘006 with ‘987, because a shutter is conventionally added in the art to control the flow and direction of the air from the duct.
5. The ceiling-inserted fan according to claim 4, wherein the first engaged section (35) is provided on a same side as the locking section. 
7. The ceiling-inserted fan according to claim 4, wherein the adapter plate includes second engaging sections each provided on another two opposed sides of the peripheral section adjacent to the two opposed sides of the peripheral section to unidirectionally position the duct-connecting adapter to the peripheral section of the rectangular opening, and 
the duct-connecting adapter includes second engaged sections engaged with the second engaging sections to be unidirectionally positioned to the peripheral section of the rectangular opening.
	In regards to claim 7, ‘006 fails to show a second engaging section. In regards to this limitation, it would have been obvious to have a second engaging section, because it would strengthen and balance the connection of the duct connecting adapter. See In re Harza.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘006.
	In regards to claim 6, ‘006 is silent to the material used for the locking section. 
Examiner takes official notice that it is well known in the art to used a resilient materials such as a locking pin to lock air duct plates.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745